Citation Nr: 1414475	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to medication taken for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records associated in September 2012, January 2013, and February 2014, and the Veteran's representative's January 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file only contains documents duplicative of those in Virtual VA.    

As referable to the VA treatment records contained in Virtual VA, the Board notes that such were associated with the record after the issuance of the March 2012 supplemental statement of the case and, thus, were not considered by the agency of original jurisdiction (AOJ).  However, such records do not specifically reference the Veteran's tinnitus.  Moreover, while they do address the medications that he has been prescribed, to include those for his service-connected disabilities, the AOJ will have an opportunity to review the full record, to include such newly received VA treatment records, in the readjudication of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the 

Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran contends that he has had problems with ringing in his ears since he was discharged from military service, that the condition has been constant since then, and that his tinnitus has become much worse recently.  See February 2009 Claim.  In this regard, he reports that he was exposed to excessive noise from gunfire and helicopters during service as a photojournalist.  Additionally, the Veteran maintains that the medication, to include Aleve, he takes for treatment of his other service-connected disabilities has aggravated his tinnitus.  See January 2010 Veteran's Statement; September 2010 Form 9.  In this regard, the Board notes that the Veteran is service-connected for disabilities of the left knee, the back with radiculopathy, the left wrist, and the left ankle.  Therefore, he claims that service connection for tinnitus is warranted on a direct or secondary basis.

Regarding the direct aspect of his claim, the Veteran underwent a VA examination in June 2009 so as to determine whether such was related to his in-service noise exposure.  At such time, the examiner noted that the Veteran reported constant tinnitus bilaterally that began in his mid-20's.  It was noted that the Veteran served in the Army for 19 months with 13 months in Vietnam as a photojournalist and reported exposure to helicopters and training fire while not hearing protection.  He also reported some recreational hunting while not wearing hearing protection, but indicated that he wore hearing protection while practice shooting.  It was further noted that he served in the Reserves for 15+ years.  Following an audiological examination, the examiner stated that she was unable to render an opinion regarding the Veteran's current report of tinnitus and how it relates to military noise exposure without resorting to pure speculation.  She noted that service treatment records were negative for documentation of tinnitus; however, reliable puretone thresholds could not be obtained at 500 to 2000 Hertz at discharge in the left ear and, as such, it was unknown if there were any clinically significant standard threshold shifts that would represent auditory damage that may have also resulted in tinnitus.

As a result of the June 2009 VA examiner's inability to render an opinion without resorting to mere speculation, the Veteran underwent another VA examination in July 2010.  At such time, the examiner noted that the Veteran reported tinnitus as a bilateral event, constant in nature, which fluctuates in loudness and had its "onset years ago, possibly 20 years or so."  Based upon such examination and an apparent review of the record, the examiner concluded in an August 2010 addendum opinion that no change in hearing relative to service was noted in the Veteran's medical records and, as such, it appears less likely than not that military noise caused or exacerbated the Veteran's tinnitus.

The Board finds that, collectively, the July 2010 examination and the August 2010 addendum opinion are insufficient as they do not appear to consider or address the Veteran's statements concerning the onset of his tinnitus and do not provide an adequate explanation for the examiner's ultimate conclusion.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this regard, in his February 2009 claim, the Veteran stated that he has had problems with ringing in his ears since he was discharged from the Army in 1970, that the condition has been constant since that time, and that his tinnitus has become much worse recently.  In August 2009, the Veteran submitted a statement that his tinnitus began as a young adult some years after his military service, that it was then quite mild, that it has increased gradually over time, and that it had become noticeably worse that year.  In his September 2010 Form 9, after the August 2010 addendum opinion was rendered, the Veteran stated that he had very occasional tinnitus or ringing in the ears following service but dismissed it as normal as it was infrequent and not severe.  The Veteran further indicated that the ringing became more frequent 20 years ago, although it was tolerable, and that today the tinnitus is constant and significantly irritating, especially at night.  Id.  Accordingly, an addendum opinion should be obtained that considers these statements by the Veteran concerning the onset and progression of his tinnitus, and provides a detailed explanation for its conclusion.

Additionally, the Board finds that the August 2010 opinion concerning the Veteran's secondary service connection claim for tinnitus to be insufficient as it does not adequately address the issue of aggravation.  In the August 2010 addendum opinion, the examiner suggested that any issues related to the Veteran's non-steroidal anti-inflammatory (NSAID) medication would be more appropriately addressed by a physician who prescribes, monitors, and follows patients for side effects related to such medications.  (Emphasis in original).  The August 2010 opinion concerning the impact the Veteran's NSAIDs has on his tinnitus, however, was issued by a certified physician's assistant (PAC).  Moreover, the PAC noted that the Veteran's records had shown that he has had episodes of tinnitus for several years before he started taking such medications regularly and explained that such medications do not cause permanent tinnitus but can cause the side effect of reversible tinnitus.  Accordingly, the PAC concluded that the Veteran's tinnitus is less likely as not caused or permanently aggravated beyond normal progression by the Veteran's medications.  The Board finds that such opinion does not sufficiently consider and explain the issue of aggravation.  Consequently, another opinion concerning the Veteran's secondary service connection claim for tinnitus by a physician, if possible, should be obtained.

Finally, as indicated in the Introduction, additional evidence consisting of VA treatment records was associated with the record after the issuance of the March 2012 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's claim, the entirety of the evidence, to include such newly received records, should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's July 2010 audiological examination and rendered the August 2010 opinion regarding direct service connection.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's statements regarding the onset and continuity of his tinnitus as articulated in the body of this Remand, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder began during service or is otherwise causally related to any incident of service, to include the Veteran's in-service noise exposure.  The examiner should provide a detailed supporting rationale for the opinion expressed.

2.  Forward the Veteran's claims file, to include a copy of this remand, to a physician who prescribes, monitors, and follows patients for side effects related to NSAID medications, if possible, or, if not possible, another appropriate medical professional.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's statements regarding the impact of medications on his tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is caused OR aggravated by medications taken for his service-connected disabilities (listed in the body of this Remand), to include Aleve or other NSAIDs. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  The examiner should provide a detailed supporting rationale for the opinion expressed.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the March 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


